Citation Nr: 1607859	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976 and from October 1990 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

In the December 2014 remand, the Board found that a previous VA examination was inadequate because the examiner failed to reconcile the Veteran's use of a right knee brace and the clinical findings that the Veteran's right knee degenerative joint disease was not manifested by instability.  Further, the examiner failed to reconcile the opinion that the Veteran's right knee would be "significantly limited" by pain with repetitive use of his right knee and the clinical findings that there was no additional limitation in range of motion or functional limitation after repeat range of motion testing.  As such, the Board remanded the above-captioned claim in order to provide the Veteran with another VA examination to assess the severity of his service-connected right knee degenerative joint disease.

In February 2015, the Veteran underwent a VA examination.  In pertinent part, the examiner administered range of motion testing that revealed right knee flexion from zero to 120 degrees.  However, the examiner also measured right knee extension from zero to 140 degrees.  The examiner did not provide an explanation as to how the Veteran was able to achieve 140 degrees during extension testing, but was limited to 120 degrees during flexion testing.  This discrepancy calls into question the validity of the findings.  

Additionally, the examiner found that the Veteran was able to perform repetitive range of motion testing, but that there was no additional functional loss or impairment of range or motion after three repetitions.  However, the examiner then determined that pain, fatigue, weakness, lack of endurance, and incoordination "significantly limited" the Veteran's functional ability with repeated use, but that the additional functional limitation could not be described in terms of degrees.  Despite the Board's previous determination on this matter, the examiner provided no explanation wherein these findings were reconciled and, further, provided no explanation as to the nature of the "significant" additional limitation if it could not be described in degrees.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Finally, despite the Board's findings in the previous remand, the February 2015 VA examiner again observed that the Veteran utilized a right knee brace, but that a clinical evaluation revealed no right knee instability.  The examiner did not provide an opinion wherein these findings were reconciled.

For the reasons discussed above, the Board finds that the February 2015 examination is inadequate for purposes of adjudicating the Veteran's above-captioned claim.  Further, the Board finds that the RO did not substantially comply with remand directives.  As such, the Board finds that another remand is required in order to provide the Veteran another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected right knee degenerative joint disease.  The electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least three repetitions and the testing results must be expressed in degrees with use of a goniometer.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repeat range of motion tests.  If the examiner determines that there is no additional limitation of motion after repeat range of motion testing, but that that pain, fatigue, weakness, lack of endurance, and/or incoordination "significantly limit" the Veteran's functional ability, the examiner must provide an explanation wherein these findings are reconciled.

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  An opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner determines that the Veteran's right knee degenerative joint disease is not manifested by instability, the examiner must reconcile this finding with the Veteran's use of a right knee brace.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


